 



AMENDMENT NO. 2

 

TO THE

 

PRODUCTS AND SERVICES AGREEMENT

 

NO. AIR-12-001

 

BETWEEN

 

AIREON LLC

 

AND

 

HARRIS CORPORATION

 

For

 

Automatic Dependent Surveillance-Broadcast (ADS-B) Payload Development

 

Aireon LLC Business Proprietary Information

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

PREAMBLE

 

This Amendment No. 2 (the “Amendment”) to the Products And Services Agreement
for ADS-B Payload Development No. AIR-12-001, signed on June 19, 2012 between
Aireon LLC and Harris Corporation, Government Communications Systems Division
(the “Agreement”) is entered into on this 4th day of September, 2012, by and
between Aireon LLC, a limited liability company organized and existing under the
laws of Delaware, having its office at 1750 Tysons Boulevard, Suite 1400,
McLean, VA 22102 (“Aireon”) and Harris Corporation, Government Communications
Systems organized in the state of Delaware with offices located at 2400 Palm Bay
Road NE, Palm Bay, Florida 32905 USA (“Contractor”).

 

RECITALS

 

WHEREAS, Aireon and Contractor have engaged in discussions relating to changes
each would like to incorporate in the Agreement; and

 

WHEREAS, the Parties now desire to amend Articles 7.3, 7.7 and 13.2.1 of the
Agreement; and Exhibit A, Section 2.2 and Appendix F, [***] of the Statement of
Work.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Aireon to Contractor under the Agreement and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties hereby
amend the Agreement as follows:

 

1.Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed thereto in the Agreement.

 

2.Article 7.3 Terms of Payment: first paragraph, second line, change “[***]” to
“[***]”.

 

3.Article 7.7 Payment in Iridium Services: the first paragraph is hereby deleted
in its entirety and replaced in its entirety as follows:

 

“In the event Aireon fails to timely make its initial or any other later payment
in accordance with the terms of this Agreement, Aireon shall [***] take action
to procure from Iridium Satellite LLC prepaid credits for services offered by
Iridium (e.g., voice, data, open port, etc.) in the disputed amount (credits)
owed by Aireon to Contractor. The amount of Iridium Services to be transferred
to Contractor shall equal the portion of the Unpaid Amount [***] up to  ten
million ($10,000,000) U.S. dollars.  The credits will reflect the use of [***]
and the Agreement will permit [***].  In addition, Aireon will also procure for
Contractor the right to [***]; provided, however, that [***].  In order to
clarify [***], the credits shall only apply to [***].  Aireon agrees that it
will use its best efforts to negotiate and present to Contractor a fully [***]
between [***] that reflects [***] within [***] of the [***] with the
understanding that, notwithstanding the above, a [***] shall be presented to
[***] no later than [***] from the [***] of this Agreement.”

 

  Aireon LLC Business Proprietary Information 2

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

4.Article 13.2.1 Background Intellectual Property: after the first paragraph
reinsert the below three paragraphs that were inadvertently deleted in Amendment
No. 1:

 

“Aireon agrees that a violation of this License would cause irreparable injury
to Contractor, and that Contractor shall be entitled, in addition to any other
rights and remedies it may have, at law or in equity, to seek an injunction
enjoining and restraining Aireon from doing or continuing to do any such act and
any other violations or threatened violations in this License.

 

THE PARTIES AGREE THAT THE INTELLECTUAL PROPERTY LICENSES HEREIN TERMINATE IF
THE PARTIES TERMINATE THIS AGREEMENT PURSUANT TO ARTICLE 17. UPON TERMINATION,
CONTRACTOR SHALL HAVE THE RIGHT TO [***], AND AIREON SHALL IMMEDIATELY [***] AND
[***].

 

For purposes of clarity, Contractor acknowledges and agrees that Aireon retains
ownership of: (a) all of Aireon’s Proprietary Information; and (b) any [***];
and (c) Aireon Background IP and Background IP Rights (“Aireon Property”). No
right or license in such Aireon Property is granted to the Contractor regarding
such Aireon Property, except as necessary to perform the Contractor’s
obligations under this Agreement.”

 

5.Exhibit A - Statement of Work is hereby amended as follows: [***]

 

[***]

 

[***]

 

[***]

 

[***]

 

This Amendment may be executed and delivered (including via facsimile or other
electronic means) in one or more counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

All other provisions of the Agreement not expressly referred to in this
Amendment remain in full force and effect.

  

  Aireon LLC Business Proprietary Information 3

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized representatives as of the date set forth in the Preamble.

 

For Aireon For Contractor     AIREON LLC HARRIS CORPORATION
GOVERNMENT COMMUNICATIONS
SYSTEMS DIVISION

 

By: /s/ Donald L. Thoma   By: /s/ Janis Rubin-Telles           Name:   Donald L.
Thoma   Name:   Janis Rubin-Telles           Title: President & CEO   Title:
Contract Manager           Date: 9/14/12   Date: 13 Sept 2012

 

  Aireon LLC Business Proprietary Information 4

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

